Title: To George Washington from Joseph Martin, 25 September 1789 [letter not found]
From: Martin, Joseph
To: Washington, George


          Letter not found: from Joseph Martin, 25 Sept. 178[9]. In his Memoranda on Indian Affairs, 1789, GW describes this letter as follows: “Jos. Martin—from Long Island of Holstein Says (in his Letter dated the 25th of Septr 1789) that on the 27th of August an

Express had arrived to him from the Chicasaw Nation with 4 strings of White Beads from Piemingo & other Chiefs of that Nation requesting his advice & assistance in carrying on a War with the Creek Indians—but having no powers to do this he had sent on their talks to the Comrs who were to treat with the Creeks the 15th of Septr. It was unanimously agreed (he says) between the Chicasaws & Choctaws that Piemingo should come in person with four others to lay their grievances before the Presidt of the U. States.
          “He states the claim of John Brown to Lands on the Savanna opposite to Augusta—this merits consideration.
          “Mentions his own case, by way of exculpation against charges—which he says—were unjustly alledged—and adds that if there should be any commands for him, they may after the 10th of Octr and until the beginning of Feby meet him in Henry County Virginia.”
        